Title: John Adams to Abigail Adams, 12 October 1799
From: Adams, John
To: Adams, Abigail


				
					My dearest Friend
					Trenton Octr. 12. 1799
				
				We arrived on the 10th. I, much oppressed by one of my great Colds, which is now going Off.— I could obtain only one little Room and one little bedroom. but We can make a shift. I came here more loaded with Sorrow than with Rheum.— Sally opened her Mind to me for the first time. I pitied her, I grieved, I mourned but could do no more. a Madman possessed of the Devil can alone express or represent.— I renounce him.— K. Davids Absalom had some Ambition and some Enterprize. Mine is a mere Rake, Buck, Blood & Beast.
				To go from a private Calamity to a public the Fever in Phyladelphia is still bad, from ten to fourteen in a day. The great black frosts which come before the Middle of Novr.
				If the Weather has been as wett in New England as here, you will have a damp Journey and not pleasant Roads.
				I must be seperated from you a whole month, which will appear to me long enough.
			